                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                              DOCKET NO. 3:16-cr-221-MOC

 UNITED STATES OF AMERICA                       )
                                                )
 Vs.                                            )                     ORDER
                                                )
 PAULA SACCOMANNO,                              )
 DENNIS SWERDLEN,                               )
                                                )
                  Defendants.                   )



       THIS MATTER is before the court on the parties’ Joint Motion to Accept Early Payment

of Monetary Penalties as to defendants Paula Saccomanno and Dennis Swerdlen. (#394). Having

considered the motion and reviewed the pleadings, the court enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to Accept Early Payment

of Monetary Penalties (#394) is GRANTED.            The Clerk of Court is instructed to accept

prepayment of the monetary penalties in this matter in any amount and deposit funds into the non-

interest Treasury Registry Fund until entry of the Judgment. The Clerk shall transfer the funds

from the Treasury Registry Fund to the Restitution Fund for disbursement to victims as identified

in the Judgment. The Clerk shall then distribute the funds in accordance with the terms of the

Judgment without further order of this Court.

       IT IS FURTHER ORDERED that the Government is directed to serve a copy of this

Order upon the Financial Deputy Clerk.


 Signed: September 3, 2019
